Citation Nr: 1615897	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-30 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than December 23, 2009 for the grant of a 70 percent evaluation for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 23, 2009 for the grant of total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to March 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  For the entire period beginning April 25, 2006, the Veteran's PTSD is shown to be productive of a disability picture that equates to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

2.  The Veteran's sole service-connected disability, PTSD, rendered him unable to secure or follow a substantially gainful occupation beginning on December 23, 2009, not before.
 

CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 25, 2006 for the grant of a 70 percent evaluation for PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.155, 3.400 (2015). 

2.  The criteria for an effective date prior to December 23, 2009 for the grant of TDIU are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.155, 3.400, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In a claim for an earlier effective date, where a claim has been substantiated and an effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision regarding the effective date, as a "downstream" issue, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 122, 119 (2007).  Pursuant to Goodwin, instead of issuing an additional VCAA notice letter concerning the effective date element of a claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved, and this occurred in this particular instance. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as VA treatment records.  The Veteran has also submitted several personal statements in support of his claim.  He has not identified any additionally available evidence for consideration.

VA has conducted medical inquiry in the form of VA compensation examinations in September 2007, August 2008, September 2009, and December 2009 in connection with the Veteran's underlying claim of entitlement to service connection for PTSD and his separate TDIU claim.  38 U.S.C.A. § 5103A.  As the VA examiners who administered each examination considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinions are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria 

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In cases involving increases, including TDIU, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Acceptance of a report of examination or treatment meeting the requirements of 38 C.F.R. § 3.157 as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


PTSD Claim

The Veteran asserts that he is entitled to an earlier effective date of his 
service-connected PTSD, currently rated as 70 percent disabling effective December 23, 2009.  Specifically, the Veteran contends that the symptoms of his PTSD have not markedly changed from April 25, 2006, the effective date of the initial grant of service connection for PTSD with a disability rating of 50 percent. 

The Veteran's contentions that he is entitled to an earlier effective date of his service-connected PTSD necessarily entail an evaluation by the Board of whether a 70 percent disability rating is appropriate for his PTSD prior to December 23, 2009.  Disability evaluations are determined by considering a Veteran's present symptomatology in light of VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule are numerical representations of the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their subsequent effect on civilian life after discharge.  38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is reviewed when making a determination as to the disability rating to assign to a service-connected disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  VA adjudicators are required to take this change in severity of the disability into consideration, and make the rating track this change, regardless of whether the rating is an established rating or initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (2001).

The Veteran's PTSD was first rated as 50 percent disabling, effective from April 25, 2006, by the RO in a May 2008 rating decision under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thereafter, he filed a notice of disagreement (NOD) as to the disability rating.  In a February 2010 rating decision, the RO increased the disability rating for the service-connected PTSD from 50 percent to 70 percent, effective December 23, 2009. 

Under Diagnostic Code 9411, a 50 percent rating is warranted if PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating may be assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id. 

The United States Court of Appeals for Veterans Claims (Court) has concluded that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from the veteran's service-connected mental disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Codes 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The relevant evidence in this case consists of VA examinations dated in September 2007, August 2008, September 2009, and December 2009, VA treatment records including opinions submitted by the Veteran's treating physicians, and personal statements from the Veteran himself. 

The Veteran was first afforded a VA examination in September 2007 for the purpose of determining the nature, severity, and etiology of his PTSD.  After an 
in-person interview and mental health examination, as well as a review of the claims file, the examiner confirmed the diagnosis of PTSD and made a secondary diagnosis of major depression.  The examiner remarked that the symptoms of each mental disorder could not be delineated from each other due to the fact that the symptoms overlapped in a way that made it hard to differentiate them.  
As for the functional impact of the PTSD and major depression, the September 2007 examiner found that the symptoms of both psychiatric conditions caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although she did note that the Veteran was functioning satisfactorily with routine behavior, self-care and normal conversation.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50.  In support of these findings, the examiner detailed the following symptoms: depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, and mild memory loss.  She also noted that the Veteran endorsed suicidal ideation. 

The Veteran was afforded a second VA examination in August 2008 for the purpose of determining the nature and severity of his PTSD.  After an in-person interview and mental health examination, as well as a review of the claims file, the examiner confirmed the diagnosis of PTSD and made an additional diagnosis of bipolar disorder.  Specifically, the examiner stated that the Veteran marginally fit the criteria for a diagnosis of PTSD, and that the original PTSD diagnosis was due to the large benefit of the doubt given to the Veteran's assertions regarding his mental health symptoms.  The examiner also stated that the Veteran's symptoms warrant a GAF score of 60 "at worst" and that his symptoms have "not worsened since he was seen by the QTC examiner" in September 2007. 

In further support of his findings, the August 2008 examiner noted that he administered the Minnesota Multiphasic Personality Inventory (MMPI), which produced an exaggerated and invalid response set and suggested symptom exaggeration on the part of the Veteran.  In addition, the examiner discussed the fact that the Veteran admitted a pattern of belligerence and narcissism that was a personal choice that began in boot camp while in service.  The examiner offered the opinion that the symptoms of PTSD can be considered exaggerated, and that the Veteran's primary problem has to do with his narcissistic personality as well as his bipolar disorder, the combination of which get the Veteran into difficulties in interpersonal relationships at home and in his occupation. 

The Veteran was afforded another VA examination on September 8, 2009 for the specific purpose of providing an opinion as to the functional impact of the Veteran's mental health conditions on his ability to secure gainful employment.  In addition, the examiner was asked to delineate to the extent possible the symptoms associated with each mental disorder and then discuss the relationships between those symptoms.  After an in-person interview and mental health examination, as well as a review of the updated claims file, the examiner confirmed the diagnosis of PTSD and of bipolar disorder.  

With regard to the functional impact of the symptoms of the PTSD, the examiner acknowledged that the Veteran reported having difficulty securing employment; however, the examiner opined that this difficulty could not all be blamed on PTSD but rather could be largely attributed to the Veteran's personality disorder and bipolar disorder as well as his long term history of alcohol consumption.  In support thereof, the examiner remarked that the Veteran's condition was not different than it had been registered in the prior August 2008 VA examination.  He commented that while the Veteran claimed to have a variety of PTSD symptoms, he also produced an extremely exaggerated MMPI and reported a history of several other conditions which also contributed to his antisocial behavior and narcissistic personality as well as his belligerence towards others.  In conclusion, the examiner offered the opinion that the Veteran is not unemployable because of his PTSD.  He also assigned a GAF score of 55-60, with the qualification that the PTSD symptoms account for a GAF of 60 at worst considering isolation. 

The latest VA examination afforded to the Veteran was dated on December 23, 2009 for a reevaluation of the nature and severity of his PSTD.  After an in-person interview and mental health examination, as well as a review of the updated claims file, the examiner confirmed the diagnosis of PTSD.  However, the examiner found that there were no indications of a bipolar disorder diagnosis, and he also opined that the panic disorder noted by prior examiners was more likely than not part of/or an outgrowth of the PTSD.  

With regard to the functional impact of the symptoms of the PTSD, the examiner opined that the Veteran experienced total occupational and social impairment due to PTSD signs and symptoms.  In support thereof, the examiner noted that the Veteran stayed to himself and had little interaction with others.  The examiner also reported that the results of diagnostic testing correlated with depression, suicidal ideation, and PTSD.  The examiner assigned a GAF score of 55 on the basis of severe impairment in social and occupational functioning as well as the fact that the Veteran did not have a job and had little interaction with family or friends. 

The Veteran submitted a February 28, 2007 statement from a doctor/readjustment counseling therapist, who stated that the Veteran had been treated at readjustment counseling services since May 2006.  This doctor described the Veteran's PTSD symptoms, and reported that the Veteran endorsed depression, anxiety/panic attacks, hypervigilance, exaggerated startle response, social isolation, anger control difficulties, emotional distancing, and pervasive sense of doom.  The doctor did acknowledge that the Veteran's history indicated the presence of a pre-existing personality disorder, but he remarked that any such disorder was aggravated by the stressors that contributed to the PTSD.  The doctor concluded that the Veteran had chronic PTSD which led to severe impairment of his ability to function in all areas of his life; occupationally, socially, and within his family. 

The Veteran submitted a July 2008 statement from a clinical social worker with VA, who stated that she had been treating the Veteran since May 2008.  The Veteran endorsed the following complaints: difficulty sleeping, reoccurring nightmares, anxiety/panic attacks, hypervigilance, exaggerated startle response, explosive anger and emotional distancing.  She also reported that the Veteran admitted to suicidal ideation with a clear plan.  The Veteran's ongoing struggles were noted to be severe and chronic, contributing to major impairment in all spheres of the Veteran's life, including marital/family, occupational, socially and basic functioning of daily living. 

In a July 2009 statement from a doctor at the Lafayette, Louisiana VA mental health clinic, it was reported that the Veteran was being treated for symptoms of PTSD and panic disorder with agoraphobia but he discounted any diagnosis and/or treatment for bipolar disorder.  The doctor noted that the Veteran experienced the following symptoms: nightmares, avoidance and intrusive thoughts, depression, anxiety, and suicidal ideation.  The doctor concluded by opining that "[a]lthough medications have helped control [the Veteran's] symptoms, they continue to interfere with his life a great deal." 

In addition to VA examinations and statements submitted by treating medical professionals, the claims file contains copious records documenting the Veteran's treatment for PTSD at various VA medical centers dated from April 2006 to February 2010.  An April 2006 mental health note details the Veteran's initial diagnosis with PTSD following a diagnostic screening.  Prior to that diagnosis the Veteran had been treated for a panic disorder for a number of years.  The examiner did not assign a GAF score at that time; however, in an August 2006 psychiatry note, the psychiatrist assigned a GAF score of 65.  

In a March 2007 psychiatry note, a doctor details the fact that the Veteran was afforded another PTSD diagnostic screening which confirmed the PTSD diagnosis.  The doctor also remarked that the Veteran's panic attacks were fairly well maintained.  She assigned a GAF score of 71.  Thereafter, in an August 2007 psychiatry note, the doctor noted that the Veteran was experiencing the following symptoms: nightmares, intrusive thoughts, avoidance, hypervigilance, hyperstartle, and suicidal ideation.  She confirmed the diagnosis of PTSD and panic disorder with agoraphobia, and assigned a GAF score of 73.  Psychiatry notes dated in February and April 2008 from the doctor reflected no substantial change in the Veteran's disability picture; the Veteran was assigned GAF scores of 73 and 75, respectively. 

An October 2008 psychiatry note indicates that the Veteran's treatment was transferred over to a doctor who continued the diagnoses of PTSD and panic disorder with agoraphobia and who also assigned a GAF score of 75.  In a January 2009 psychiatry note, the doctor reported the same symptoms and assigned a GAF score of 71.  The doctor reported that the Veteran experienced worsening depression symptoms on an April 2009 psychiatry note and assigned a GAF score of 50.  Suicidal ideation was again noted at that time.  

As indicated above, the Veteran has been fairly continuously treated at VA facilities during the period from 2006, so the Board will consider the entire appellate period in its decision.  The question is when entitlement to a 70 percent disability rating arose.  Of note to the Board is the February 2007 therapist record, which indicates treatment since May 2006 and PTSD which had led to a severe impairment of the Veteran's ability to function in all areas of his life, occupationally and socially.  A September 2007 VA examination report reflects that the Veteran had suicidal ideation and a GAF score of 50, representing serious symptoms.  While several subsequent treatment records indicate higher GAF scores and less severe symptoms, the findings of suicidal ideation and a GAF score of 50 were again noted in an April 2009 VA treatment record.

After resolving any doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent evaluation for PTSD have been met for the entire period for which service connection has been in effect, since April 25, 2006.  This represents a grant of the entire benefit sought on appeal as to this claim.

TDIU

During the pendency of this appeal, the Veteran submitted a distinct claim for TDIU predicated on his asserted inability to secure employment as a direct result of his PTSD symptoms.  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  The provisions of 38 C.F.R. § 4.16(a) set out minimum percentage requirements for service-connected disabilities that serve as the basis for the grant of TDIU.  Essentially, if a veteran is only service-connected for one disability, that disability must have a rating of 60 percent or more; if the Veteran has two or more service-connected disabilities, at least one of those disabilities must have a rating of 40 percent or more, and the total combined rating of service-connected disabilities must be at least 70 percent.  As noted above, with the 70 percent evaluation now dated back to April 25, 2006, section 4.16(a) applies for the entire appellate period.

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the Veteran has asserted that he has not been able to secure employment due to the symptoms of his PTSD.  The Veteran was last employed in 1993 as a carpenter.  During the August 2008 VA examination, he reported that "he has never really missed work because of any mental problems."  The Veteran did endorse having an attitude of belligerence while on the job which contributed to his being fired. 

On the September 2009 VA examination, the Veteran reported that he was fired from his last job "for not being able to get along with others."  Based on this report as well as a review of the claims file, the September 2009 VA examiner opined that the Veteran was "not unemployable because of his posttraumatic stress disorder."  Thereafter, on the December 2009 VA examination, the examiner did not make any specific findings as to the Veteran's employability, stating only that the Veteran last worked in 1993 and retired on the basis of age or duration of work. 

The Board finds that there is insufficient evidence that the Veteran was unemployable by reason of his service-connected PTSD during the period prior to December 23, 2009.  Although the Veteran's treating physicians and the VA examiners found that the Veteran experienced PTSD symptoms that interfere with his ability to establish and maintain workplace relationships, none of these medical professionals prior to December 23, 2009 ever found the Veteran unemployable as a direct result of his PTSD symptoms.  In fact, the September 2009 VA examiner explicitly stated that the Veteran was not unemployable due to his PTSD symptoms.  The Veteran has presented no evidence to the contrary, and he lacks the medical training, credentials, or other expertise to render an opinion ascertaining whether a disability is of sufficient severity to preclude employability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that, prior to December 23, 2009, the Veteran was not unemployable due to his service-connected PTSD, and thus that the Veteran is not entitled to an effective date prior to December 23, 2009 for the grant of TDIU. 


ORDER

An effective date of April 25, 2006 is granted for the assignment of a 70 percent evaluation for PTSD, subject to the laws and regulations governing the payment of monetary benefits.

An effective date earlier than December 23, 2009 for the grant of TDIU is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


